Case 1:20-cv-01449-LPS Document 8-2 Filed 03/05/21 Page 1 of 3 PageID #: 131




                 EXHIBIT 2
       Case 1:20-cv-01449-LPS Document 8-2 Filed 03/05/21 Page 2 of 3 PageID #: 132

3/1/2021                                                      Trademark Electronic Search System (TESS)

             United States Patent and Trademark Office

             Home|Site Index|Search|FAQ|Glossary|Contacts|eBusiness|eBiz alerts|News

  Trademarks > Trademark Electronic Search System (TESS)

TESS was last updated on Mon Mar 1 03:47:22 EST 2021




  Logout    Please logout when you are done to release system resources allocated for you.

  Start List At:                          Jump to record:
                                    OR                                           Record 358 out of 374


                                                       ( Use the "Back" button of the Internet Browser to return to
TESS)




 Word Mark EMERSON
 Goods and IC 007 009 011 012 015. US 021. G & S: [ Electric Motors, ] Electric Fans, including fans of [ Portable, ] wall, * and *
 Services     ceiling [, and Floor ] Types, [ Electric Exhaust-Fans, ][ Electric Forge-Blowers, ] [ Electric Generators, Electric Motor-
              Generators, ] [ Knife-Switches, ] [ Switchboards, Panel-Boards, ] [ Fuse-Boards, ] [ Transformers, Rotary
              Transformers, ] [ Illuminating-Cylinders, Watch-Demagnetizers, Electric Organ-Blowers, Electric Hair-Driers,
              Electrically-Operated Coffee-Mills, ] [ Electrically-Operated ] [ Air and ] [ Water Pumps, Electrically-Operated Lathes, ]
              [ Electrically-Operated Buffers and ] [ Grinders, Electrically-Operated Furnace-Blowers ] [, Electrically-Operated
              Hacksaws, and Electric Motors and Power-Transmitters for Sewing-Machines ]. FIRST USE: 18900000. FIRST USE
              IN COMMERCE: 18900000
 Mark
 Drawing      (5) WORDS, LETTERS, AND/OR NUMBERS IN STYLIZED FORM
 Code
 Serial
              71093643
 Number
 Filing Date March 18, 1916
 Current
              1A
 Basis
 Original
              1A
 Filing Basis
 Registration
              0111931
 Number
 Registration
              August 15, 1916
 Date
 Owner        (REGISTRANT) EMERSON ELECTRIC MANUFACTURING COMPANY;THE CORPORATION MISSOURI NO. 2024
              WASHINGTON AVE. ST. LOUIS MISSOURI 63103

                (LAST LISTED OWNER) EMERSON ELECTRIC CO. CORPORATION MISSOURI 8000 WEST FLORISSANT ST.
                LOUIS MISSOURI 63136
 Assignment
            ASSIGNMENT RECORDED
 Recorded
tmsearch.uspto.gov/bin/jumpto?f=doc&state=4804:qxyjrp.2.358                                                                           1/2


                                                                                                               Exhibit 2, Page 1
       Case 1:20-cv-01449-LPS Document 8-2 Filed 03/05/21 Page 3 of 3 PageID #: 133

3/1/2021                                                      Trademark Electronic Search System (TESS)
 Attorney of    Michael P. Brennan; Lisa M. DuRoss
 Record
 Type of
                TRADEMARK
 Mark
 Register       PRINCIPAL
 Affidavit
                SECT 12C. SECT 15. SECT 8 (6-YR). SECTION 8(10-YR) 20161028.
 Text
 Renewal        6TH RENEWAL 20161028
 Live/Dead
                LIVE
 Indicator




                                         |.HOME | SITE INDEX| SEARCH | eBUSINESS | HELP | PRIVACY POLICY




tmsearch.uspto.gov/bin/jumpto?f=doc&state=4804:qxyjrp.2.358                                                                    2/2


                                                                                                           Exhibit 2, Page 2
